[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            Oct. 14, 2009
                             No. 08-15080                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 08-00089-CR-ORL-28DAB


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JOE LOUIS WARREN, JR.,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (October 14, 2009)

Before DUBINA, Chief Judge, EDMONDSON and FAY, Circuit Judges.
PER CURIAM:

      Joe Louis Warren, Jr. appeals his conviction for possession of counterfeit

currency, in violation of 18 U.S.C. § 472. No reversible error has been shown; we

affirm.

      On appeal, Warren argues that the district court abused its discretion when it

denied his motion to exclude evidence (tape-recorded conversations between

Warren and co-defendant Antonio Bernabe) that the government provided late, in

violation of the court’s scheduling order and Fed.R.Crim.P. 16. We will not

reverse a conviction based on a discovery violation unless defendant demonstrates

that the violation prejudiced his substantial rights: that he unduly was surprised and

did not have an adequate opportunity to prepare a defense or that the mistake had a

substantial influence on the jury. United States v. Rivera, 944 F.2d 1563, 1566

(11th Cir. 1991).

      Here, the United States Secret Service (USSS) gave the government the

additional recording approximately one month after the discovery deadline and a

week before trial; and the government gave the recording to Warren the same day.

It explained that its failure to disclose timely the recording was caused by the

USSS’s inadvertence in omitting this recording from the others it had timely

provided. Warren fails to explain how this late disclosure prejudiced his ability to



                                           2
present a defense. In fact, when the court asked Warren if he needed extra time to

prepare for trial or if he was at a disadvantage because of the late discovery,

Warren replied that he still was prepared to go to trial. On this record, we conclude

that Warren made no adequate showing of prejudice. See United States v.

Camargo-Vergara, 57 F.3d 993, 999 (11th Cir. 1995) (“the purpose of rule 16 is to

protect a defendant’s right to a fair trial rather than to punish the government’s

non-compliance”).1

      Warren also challenges the district court’s refusal to strike a juror who

belatedly disclosed information about her son’s DUI conviction. Warren contends

the court’s refusal to remove the juror prevented him from receiving a fair and

impartial trial and, had the information been disclosed during jury selection, he

would have exercised a challenge against the juror. We review a district court’s

decision on whether to remove a sitting juror for abuse of discretion. United States

v. Register, 182 F.3d 820, 839 (11th Cir. 1999). And “[t]he trial court’s discretion

in removing a juror ‘is not to be disturbed absent a showing of bias or prejudice to

the defendant . . . or to any other party.’” United States v. Fajardo, 787 F.2d 1523,

1525 (11th Cir. 1986) (citation omitted).

      1
       Warren also characterizes the late disclosure of this evidence as a violation
of Brady v. Maryland, 83 S. Ct. 1194 (1963). But a Brady violation requires
suppression of exculpatory or impeachment evidence. And here, the government
did not deprive Warren of this evidence; it simply disclosed it late.

                                            3
      Here, although the juror disclosed her son’s prior DUI conviction after voir

dire, the juror stated expressly that her son’s experience would not interfere with

her ability to be a fair and impartial juror. In addition, certain jurors admitted

during voir dire to having DUI and drug convictions; but Warren exercised no

challenges against these jurors. And a DUI conviction was unrelated to the charge

for which Warren was on trial. Therefore, we discern no bias or prejudice that

warranted the juror’s removal; and the court abused no discretion.

      Warren next argues that the district court erred when it refused to exclude

the testimony of USSS agent Roy Dotson about his identification of the counterfeit

currency because Dotson was not qualified to testify as an expert. Because Warren

did not object contemporaneously to the admission of Dotson’s testimony, we

review this claim only for plain error. United States v. Mendez, 117 F.3d 480, 485

(11th Cir. 1997).2

      Under Fed.R.Evid. 702, if

      specialized knowledge will assist the trier of fact to understand the
      evidence or to determine a fact in issue, a witness qualified as an
      expert by knowledge, skill, experience, training, or education, may
      testify thereto in the form of an opinion or otherwise, if (1) the
      testimony is based upon sufficient facts or data, (2) the testimony is

      2
        Under plain-error analysis, Warren must show that “(1) an error occurred;
(2) the error was plain; (3) it affected his substantial rights; and (4) it seriously
affected the fairness of the judicial proceedings.” United States v. Gresham, 325
F.3d 1262, 1265 (11th Cir. 2003).

                                            4
      the product of reliable principles and methods, and (3) the witness has
      applied the principles and methods reliably to the facts of the case.

The trial judge is responsible for ensuring that an expert’s testimony rests both on a

reliable foundation and is relevant to the task at hand. Daubert v. Merrell Dow

Pharms., Inc., 113 S. Ct. 2786, 2795 (1993).

      Warren has shown no error here. Dotson -- who had worked for the USSS

for five years investigating crimes involving possessing and passing counterfeit

currency and had received extensive training and experience in identifying

counterfeit currency -- explained in detail the methods he used in determining that

the currency at issue was counterfeit. In part, he compared the currency he

discovered in Bernabe’s car with genuine currency and noted differences in

texture, color, and printing features. Dotson’s experience and training qualified

him to give his opinion about the currency; and his testimony was both relevant

and reliable for the district court to allow its admission.

      Finally, Warren argues that insufficient evidence existed to convict him and,

thus, the district court erred in denying his motion for judgment of acquittal. We

review de novo the denial of a motion for judgment of acquittal based on

sufficiency grounds, drawing all reasonable inferences in the government’s favor.

United States v. Evans, 473 F.3d 1115, 1118 (11th Cir. 2006).

      To support a conviction under 18 U.S.C. § 472, the government must prove

                                            5
(1) that the defendant passed or possessed counterfeit currency and (2) that he did

so with the intent to defraud. United States v. Guida, 792 F.2d 1087, 1095 (11th

Cir. 1986). To prove intent, the government must show that defendant knew the

currency was counterfeit. Id. The government can prove intent through

circumstantial evidence and “[s]urrounding circumstances may supply inferences

of knowledge which adequately prove intent.” Id. (citation omitted).

      Here, co-defendant Bernabe testified (1) that Mel (the person identified as

the source of the counterfeit currency) brought Warren $20,000 in counterfeit notes

at the hotel Warren and Bernabe shared, (2) that Warren said he paid for the notes,

at least in part, with crack cocaine, and (3) that, at Warren’s urging, he and Warren

tried to sell the counterfeit currency, but were unable to do so. And Dotson

testified that Warren admitted to him that Mel brought Warren the counterfeit

currency and that Warren and Bernabe were supposed to sell it and pay Mel back

in real currency. Thus, through the testimonies of Bernabe and Dotson, the

government provided sufficient evidence for a reasonable jury to conclude that

Warren possessed the counterfeit currency with fraudulent intent.

      AFFIRMED.




                                          6